Judgment and order as to the plaintiff Alexius Nowicki reversed on the facts and a new trial granted as to him, with costs to the appellant to abide the event, unless said plaintiff shall, within ten days, stipulate to reduce the verdict in his favor to $500 as of the date of the rendition thereof, in which event the judgment as to said plaintiff is modified accordingly and as so modified is, together with the order, so far as the order affects said plaintiff, affirmed, without costs on this appeal. The same decision is made as affecting the plaintiff Lottie Nowicki, except that the stipulation in her case shall be for a reduction of the verdict in her favor to the sum of $1,500. All concur. (The judgment is for damages in an automobile negligence case. The order denied a motion for a new trial upon the minutes.)